DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Specification
The amendment to the specification filed 7/5/21 has been entered.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In claim 24, “operation” has been replaced with --activation-- in line 3.
In the specification, paragraphs 19-22 have been cancelled for being duplicates of respective paragraphs 17-18.

Allowable Subject Matter
Claims 13-32 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not disclose or suggest the following in combination with the remaining limitations of the claims:
A method for ascertaining a temperature of a vibrating element of an ultrasonic converter having a resonant frequency, the method comprising ascertaining a complex impedance of the ultrasonic converter upon activation by way of the measuring signal having the frequency, and determining an absolute value of the complex impedance; and ascertaining, based on a level of the absolute value of the complex impedance and the frequency of the measuring signal for operating the ultrasonic converter, the temperature of the vibrating element of the ultrasonic converter (claims 13, 29, 31).
A device for ascertaining a temperature of a vibrating element of an ultrasonic converter having a resonant frequency, wherein a level of a complex impedance of the ultrasonic converter arising upon activation of the ultrasonic converter with the measuring signal having the frequency, and an absolute value thereof, can be ascertained by way of the measuring device; and an evaluation unit for ascertaining the temperature of the vibrating element of the ultrasonic converter based on the level of the absolute value of the complex impedance and the frequency of the measuring signal (claims 23, 30, 32).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRELLYS JAGAN whose telephone number is (571)272-2247.  The examiner can normally be reached on Tuesday-Friday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MIRELLYS JAGAN/
Primary Examiner
Art Unit 2855
7/8/21